Citation Nr: 1510541	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected delusional disorder, persecutory type.

2.  Entitlement to service connection for a respiratory disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Appellant served on active duty from February 2000 to March 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2012, the Appellant testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the e-folder.  During the hearing, the Appellant requested that the record be held open for an additional 30 days to allow the submission of additional evidence.  The Appellant has waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2014).  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2014).

In October 2014, the Board remanded the Appellant's claims for additional  development, to include affording the Appellant VA examinations and medical opinions.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives pertaining to the Appellant's respiratory disorder claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a breathing disorder, to include asthma, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Appellant's hypertension was neither incurred in, nor aggravated by active military service, did not manifest to a compensable degree within one year of separation from service, and is not the result of her service-connected delusional disorder, persecutory type.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A letter dated in March 2008 satisfied the requirements of the VCAA.  The claims file contains the Appellant's statements and a transcript of her testimony during her Board hearing.  The Appellant has not referenced any outstanding, available records that she wanted VA to obtain or that she felt were relevant to the claim that have not already been obtained and associated with the record.  

VA's duty to assist has been satisfied.  The claims folder contains the Appellant's service treatment records, as well as post-service VA and private treatment records.  The Appellant has also been provided with a November 2014 VA hypertension examination.  The examination report shows that the VA examiner reviewed the Appellant's claims folder, elicited from the Appellant her history of claimed symptoms, performed a comprehensive physical examination, reviewed diagnostic test results and provided clinical findings detailing the results of the examination.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Appellant or her service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Appellant's submissions and statements, as well as those of her representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  Thus, in light of the Appellant's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 
23 Vet. App. 488, 498 (2010).

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013) (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including  hypertension, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Appellant alleges that she developed hypertension during service and it has been a chronic condition ever since.  During her Board video conference hearing, she also reported that she has been on high blood pressure medication since being discharged from service in 2000.  Alternatively, she contends that her hypertension was caused or aggravated by her service-connected delusional disorder, persecutory type.

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Note (1) to Diagnostic Code 7107 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

The Appellant's service treatment reports are devoid of complaints of symptomatology suggestive of, treatment for, or a diagnosis of hypertension.  During her August 1999 Army enlistment examination, she denied then having, or having had hypertension.  The physical examination revealed normal findings for the heart and vascular system, and her blood pressure was normal at 109/80.  During a clinic visit in March 2000, blood pressure readings were 112/72 and 114/79.  During a March 2000 examination for the Army Medical Board at the time of her service discharge, an EKG revealed normal findings and her blood pressure was normal at 125/78.

Post-service treatment records shortly after service show that, during a November 2000 visit to the East Alabama Medical Center emergency room, the Appellant's blood pressure was 94/57.  In August 2001, during a fetal well-being examination at East Alabama Medical Center, the Appellant's blood pressure was 112/59.  During a visit in December 2001, her blood pressure was 111/75.  As there is no medical evidence that the Appellant was diagnosed with hypertension to a compensable degree within one year of separation from service, service connection for hypertension on a presumptive basis is not for application.

Subsequent treatment reports show that, during a September 2005 visit to Lanier Health Services, the Appellant reported a family history of hypertension.  During a return visit in April 2006, her blood pressure was 135/94.  In June 2006, her blood pressure was measured at 129/89 and 128/83.  There is no indication in these records that the Appellant reported a past medical history of hypertension, was diagnosed with hypertension or was taking high blood pressure medication.

Emory Healthcare treatment records, dated in February 2008, show that the Appellant reported a history of hypertension, as well as reporting that her mother had hypertension and diabetes mellitus.  In March 2008, she was diagnosed with hypertension and diabetes mellitus.  However, in that context the clinician specifically noted that the Appellant was obese and instructed her on diet, exercise and weight loss.  VA Medical Center (VAMC) treatment reports, dated in April 2008, show that the Appellant had been prescribed Amlodipine for hypertension.  

In November 2014, she was afforded a VA hypertension examination when she reported that she had been prescribed Amlodipine and was continuing to take the medication.  During the examination, her average blood pressure after three readings was 132/86.  The examiner opined that the Appellant's hypertension was less likely than not incurred in or caused by any incident of service.  She explained that the Appellant's service treatment records showed that her blood pressure was normal during service, and remained normal for approximately eight years thereafter.  As to the Appellant's claim that her hypertension was caused or aggravated by her service-connected delusional disorder, persecutory type, the VA examiner opined that, although the Appellant reported that she was allergic to the antipsychotic medication, Prolixin, she noted that the Appellant had an antipsychotic use history in 2005 and 2006 or earlier, without a diagnosis of hypertension.  She instead concluded that the Appellant's hypertension was a result of her weight of 203 pounds and height of 63 inches, for a Body Mass Index (BMI) of 36, which she noted is categorized as obese by the National Institutes of Health.

The preponderance of the evidence is against the Appellant's claim of entitlement to service connection for hypertension, to include as secondary to delusional disorder, persecutory type.  As noted above, because there is no evidence that the Appellant was diagnosed with chronic hypertension during service, and the VA examiner concluded that there was no nexus between her active duty service and her current hypertension, service connection on a direct basis is not warranted.  The examiner also concluded that it was less likely than not that the Appellant's hypertension had been caused or aggravated by her service-connected psychiatric disorder.  Additionally, because there are no treatment records showing a diagnosis of hypertension within one year of separation from service, service connection for the disease on a presumptive basis is not for application.  

In addition to the medical evidence, the Board has also considered the Appellant's personal statements in support of her claim.  A layperson is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, although the Appellant is competent to report symptoms, there is no evidence that she has medical knowledge or training that would permit her to diagnosis or attribute symptoms to a complex disability, such as hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although the Appellant believes that her current hypertension is a result of military service or a service-connected disability, her opinion is not competent. 

As the record does not establish a nexus between the Appellant's hypertension and any other event, injury, or disease in service, the preponderance of the evidence is against the Appellant's claim.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
 

ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected delusional disorder, persecutory type, is denied.


REMAND

In October 2014, the Board remanded the Appellant's claim of entitlement to service connection for a respiratory disorder, to include asthma, in order to obtain an opinion concerning the cause of the claimed disorder.  Apparently in interpreting the Board's remand directives, the AOJ or the examiners misconstrued the Board's remand directives. The January 2015 examination report intermixes 2 separate and different standards of proof.

Thus, the claim will again be remanded. The AOJ is requested that when it orders the file returned to the examiner that it NOT USE ANY LANGUAGE OTHER THAN IS PROVIDED IN THE BELOW REMAND DIRECTIVES.  

Accordingly, the case is REMANDED for the following action:

1.  If the Appellant has received any VA treatment for claimed breathing disorder since December 2010, these records should be obtained and associated with the 
e-folder.  Any negative responses should be noted in the e-folder.

2.  Send the Appellant a release form and ask her to identify any private medical providers that have treated her for a breathing disorder since June 2011.  Any records obtained should be associated with the e-folder, and any negative responses should be noted in the e-folder.

3.  After all available records have been associated with the e-folder, RETURN THE CLAIMS FOLDER AND ACCESS TO THE VBMS FILE TO THE EXAMINER WHO CONDUCTED THE JANUARY 2015 REVIEW and if that examiner is not available, to a similarly-qualified examiner, and request clarification as to the following inquiries. 

A. After reviewing the record, conduct an examination of the Appellant to determine if she now has asthma or any similarly relevant respiratory disorder and any necessary examinations of the Appellant AS NECESSARY IN THE JUDGMENT OF THE AOJ OR THE EXAMINER.

After doing so, the examiner must RESPOND IN SEQUENCE TO THE FOLLOWING QUESTIONS: 

i)  From a review of all of the evidence, to include the service medical AND PERSONNEL AND COUNSELING records, did the Appellant have a respiratory or asthma disorder during her military service from February to March 2000?

ii) IF THE APPELLANT HAD A respiratory or asthma disorder during her military service from February to March 2000, is it medically and factually undebatable that the disorder pre-existed her entry into active military service. THE EXAMINER IS ADVISED THAT THE LEGAL STANDARD FOR THIS PORTION OF VA'S RESOLUTION OF THIS QUESTION DOES NOT INVOLVE DETERMINATION OF WHETHER IT IS "MORE OR LESS LIKELY THAN NOT" (an approximate 50 percent probability) BUT IS INSTEAD AS STATED "MEDICALLY AND FACTUALLY UNDEBATEABLE."  

ii) If it is found as medically and factually undebatable that her respiratory disorder clearly pre-existed service, is it MEDICALLY UNDEBATEABLE THAT THE DISORDER WAS NOT AGGRAVATED (PERMANENTLY WORSENED) in service beyond that which would be due to the natural progression of the disease? THE EXAMINER IS ADVISED THAT THE LEGAL STANDARD FOR THIS PORTION OF VA'S RESOLUTION OF THIS QUESTION DOES NOT INVOLVE DETERMINATION OF WHETHER IT IS "MORE OR LESS LIKELY THAN NOT" (an approximate 50 percent probability) BUT IS INSTEAD AS STATED "MEDICALLY AND FACTUALLY UNDEBATEABLE."  

iii) If her respiratory disorder is not found to have pre-existed active service, determine whether it began in or is related to active military service, to include the March 2000 diagnosis of exercise induced restrictive airway disease.   

B.  The examiner is further advised that under the law, THE APPELLANT'S ALLEGED STATEMENT TO HER RECRUITER OF  HAVING ASTHMA AT THE TIME OF ENLISTMENT CANNOT BE DEEMED AS PROOF THAT THE CONDITION PRE-EXISTED SERVICE.  

ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.

4.  Thereafter, the issue on appeal must be readjudicated.  If the benefit sought on appeal is not granted, the Appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


